Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Richard Edwards appeals the district court’s order granting his motion for reduction in sentence of imprisonment pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, United States v. Edwards, No. 1:01-cr-00099-JCC-1 (E.D.Va. May 6, 2008), and for the reasons expressed in our recent decision in United States v. Dunphy, 551 F.3d 247, 253-56 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED